..
 i’                TEWxzATTORNEY                   GENERAL
i,:G’                     , OF-rExAs



                                         April 25, 1957


         .Honorable Price Daniel.                 Opfnion ‘No. WW-Ul.
         mrnor     of Texas,                                                     ..
       ” .&&e CapMol,                            Re:   Time aUowedf or the Gover-
         ~~stln, Texas.                                nor to act on Bills presented
                                                       to him after passage by the
         Dear Governor   Daniel:                       Legislature.

                 You have asked our office for an opiulon ox the exact time
        lfmlts whkh the Governor has within which to act upon bills passed
        wh,    ~gt~slature under Article IV, Section 14.,of the Texas Con-.
        w,       which provlden as ~olJow5:
                          11
                            a.. Xf any bill sbali aat be -s&uried by the
                 Governor with l&3 objeidbns wwlin +en days (Suns
       , :       ,days .excepted) after .it .shall have been presented &o
                 h&u. the ssme shall be a law, In I.&e mauner as if
                 he had signed it, unless tbe.Legislatuse. by Its ad-
                 journment, prevent its r&urn, .ln which case it shall         ’
                 be .a .law.,.anless he shall file ?.he same with his
                 objections f.u the office of ,tlusSecretary of Statei
                 aad .&we .aotice tharbef by pub& proclamatiou
                 w&hb bveaty days afker s&h adj.ournuaent. . .**

                More specifically, the question is.whetber the day on Which
        d bill 4s presented &s to be -counted ip the ten days allowed hoc the
        Governor”.8 .ac*ion.

                       ’ Y%e gesieral rule in to exclude the first
                day .a.udinclude the .last. in computing .tbne %om*
                or hfter” a specified day ox event.*’ 41-A Tex.
                Jur.., Tbne, Sec. 15, p. ‘385. .

                  St Ls ‘our opfnion that the Goveruor has ien full days
         kclusive of .Simdays) after the, day of the ~pre.seutat&ouof a bdll
       ‘b liim within whkh to return the bill with his objections. The
       : Pm dOeS not ‘bet ome law w%tboutthe Governor% s @nature usxtil
         titer ddnlght at the end of the .tenth day (Sundays excluded).
Honorable Price Daniel, .Page 2, (WW-111).



                                SUMMARY


                 The day of pre~sentation of a bill to the
         Governor after its passage. by the Legislature
         is excluded in determining the ten days (ex-
         cluding Sundays) during which the Governor
         may consider the bill, and the Governor has
         until midnight of the tenth day (excluding
         Sundays) during which to consider the bill.


                                     Yours very truly,

                                     WILL     WILSON


                      :




JHM:Pf

APPROVED:

OPINION COMMIT TEE

H.. Grady Chandler, ~Chairman

W: V. Geppert

Edwin P.Horner

William R. Hemphill

Fred Werkenthin     ,’       .,.
                           :;
                          :_
REVIEWED     FOR THE ATTORNEY         GENERAL

By:   Geo. P. Blackburn



                                               ‘.